 



EXHIBIT 10.33
AGREEMENT
     This Agreement (the “Agreement”) is dated and effective as of March 13,
2006, by and between Ignite, LLC (“Ignite”) and Lions Gate Films Inc. (“LGF”).
RECITALS
     WHEREAS, Ignite and LGF were party to that certain agreement dated as of
February 15, 2001 (as amended, the “Prior Agreement”), pursuant to which Ignite
was paid a producer fee and a percentage of adjusted gross receipts for projects
that commenced production during the term of the Prior Agreement and that were
developed through a development fund financed by Ignite;
     WHEREAS, effective February 15, 2003, the Prior Agreement terminated
according to its terms, and Ignite and LGF determined not to extend the Prior
Agreement; and
     WHEREAS, Ignite was entitled to certain production and distribution rights
with respect to that certain motion picture presently entitled “Employee of the
Month” (starring Jessica Simpson) (the “Film”);
     NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:
AGREEMENT
     1. No Rights. Ignite disclaims all rights and interests in and to the Film.
     2. Bonuses. No monies are payable to Ignite with respect to the Film, other
than the following box office bonuses:
          a) at such time, if ever, as the actual box office from the initial
theatrical release of the Film in the United States equals Twenty Five Million
Dollars ($25,000,000.00), Ignite shall be entitled to receive a box office bonus
in the amount of Two Hundred Fifty Thousand Dollars ($250,000.00); and
          b) at such time, if ever, as the actual box office from the initial
theatrical release of the Film in the United States equals Fifty Million Dollars
($50,000,000.00), Ignite shall be entitled to receive an additional box office
bonus in the amount of Two Hundred Fifty Thousand Dollars ($250,000.00).
Each of the above-referenced box office bonuses shall be paid within thirty
(30) days of the date in which the applicable theatrical box office threshold is
reached.
     3. Term. The provisions of this Agreement shall be effective as of
March 13, 2006, and shall continue indefinitely.
     4. Miscellaneous.
          a) Governing Law/Arbitration. This Agreement shall be governed and
construed in accordance with the laws of the State of California applicable to
contracts entered

 



--------------------------------------------------------------------------------



 



into and fully performed in California. Any dispute or claim arising out of or
relating to this Agreement shall be submitted to binding arbitration to be held
in Los Angeles, California.
          b) Amendments. This Agreement may be amended or modified only by a
written instrument executed by both parties hereto.
          c) Titles and Headings. Paragraph or other headings contained herein
are for convenience of reference only and shall not affect in any way the
meaning or interpretation of any of the terms or provisions hereof.
          d) Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof and supersedes all
prior agreements, negotiations and understandings of the parties in connection
therewith.
          e) Successors and Assigns. This Agreement is binding upon the parties
hereto and their respective successors, permitted assigns, heirs and personal
representatives. Either party may assign its rights and duties under this
Agreement.
          f) Waiver. The failure of either party at any time or times to require
performance of any provision hereof shall in no manner affect the right of such
party at a later time to enforce the same. No waiver by either party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.
          g) Mutual Drafting. Both of the parties hereto have been represented
by counsel in the negotiation and drafting of this Agreement. Accordingly, no
inference as to the meaning or interpretation of any clause or provision of this
Agreement shall be made on the basis of which party was the “drafter” of such
clause or provision.
          h) Counterparts. This Agreement, and any document or instrument
entered into, given or made pursuant to this Agreement or authorized hereby, and
any amendment or supplement hereto or thereto may be executed in two or more
counterparts, and by both parties on a separate counterpart, each of which, when
executed and delivered, shall be an original and all of which together shall
constitute one instrument, with the same force and effect as though all
signatures appeared on a single document.
          i) Severability. In construing this Agreement, if any portion of this
Agreement shall be found to be invalid or unenforceable, the remaining terms and
provisions of this Agreement shall be given effect to the maximum extent
permitted without considering the void, invalid or unenforceable provision.
[Signatures Appear on Following Page]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
June 13, 2006.

            LIONS GATE FILMS INC.
      By:  /s/ Wayne Levin               Name:   Wayne Levin            
Title:   Vice President    

            IGNITE, LLC
      By:  /s/ Michael Burns               Name:   Michael Burns            
Title:   Managing Member   

S-1